DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Abstract has been amended as follows: 


A system for detecting plugging of an agricultural implement includes a frame member and a ground-engaging tool rotatably coupled to the frame member.  The ground-engaging tool is configured to engage soil within a field as the agricultural implement is moved across the field.  The system also includes a tool scraper positioned relative to the ground-engaging tool such that the tool scraper is configured to remove field materials from the tool as the tool engages the soil.  Moreover, the system includes a sensor configured to detect a parameter indicative of a load on the tool scraper and a controller communicatively coupled to the sensor.  The controller is configured to monitory the load on the tool scraper based on data received from the sensor and determine when the tool is experiencing a plugged condition based at least in part on the monitored load.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steffen (U.S. 5,819,512) cotton build-up detection using eccentric tube load sensor.
Hook (U.S. 6,223,832) disc gang with disc scrapers.
Rylander (U.S. 2012/0291680) rotation sensor for plug detection and implement lifting ([0010]).
	Anderson (U.S. 9,405,039) soil flow sensors detecting material accumulation.
	Garner (U.S. 2017/0094889) sensors mounted to disc scraper.
DeGarmo (U.S. 2019/0239413) rotation sensors for scraped discs for plug detection.
Shearer (U.S. 2020/0120854) 3D material accumulation sensing, accumulation threshold.
Sporrer (U.S. 2020/0344939) plug detection and control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671